DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed June 21, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection of claims 1, 2, 4, 5, 11 and 12 based upon Murad in view of Dar, Garnier et al., Nybom et al. and as set forth in the last Office action because: the conclusions set forth in the declaration as to the non-obviousness of the present claims are opinions not supported by evidence and the evidence of record does not outweigh the prima facie case of obviousness.
Examiner note: section 8 of the declaration uses units of “MGM” or “mgm”, which is not a standard SI unit abbreviation. However, it appears that Declarant is referencing “milligrams”, whose standard abbreviation is “mg” in all lowercase and while “m” is the standard abbreviation for the prefix “milli“, “M” is the standard abbreviation for molarity and “g” is the standard abbreviation for “gram”.
The declaration presents the opinion of one of the named inventors of the instant application as to the non-obviousness of the instant claims based on the applied prior art of record. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (MPEP 716.01(c)). The declaration describes problems with over-the-counter oral treatments and prescription alternatives at the time of the present invention. Ingredients were selected to prepare and effective oral skin care composition with a unique combination of ingredients and amounts of those ingredients that are effective while avoiding negative side effects. 
These statements are unpersuasive. That the combination and amounts of the various ingredients maybe unique would indicate that the claimed composition is not anticipated by the prior art, but that combination of ingredients must also be different and non-obvious compared to the prior art. A combination of references is used to render the instant claims obvious. The various ingredients are known in the prior art for the treatment of skin conditions such as acne with formulations that can be topical or oral. The person of ordinary skill in the art would routine optimize the amount of each ingredient such that the dose delivered provides the desired efficacy while minimizing unwanted side effects. The statements in the declaration do not provide a comparison with the closest prior art and without such evidence is of record, either in the specification as filed or the declaration itself, the declaration is not effective (see MPEP 716.02, in particular 716.02(e)). There is also no comparative data in the specification comparing the results obtained for the claimed formulation with the closest prior art. Evidence of unexpected results must also be reasonably commensurate in scope with the instant claims.
The declaration also states that the rejection is incorrect as Garnier discloses zinc gluconate in a list of ingredients for a sun cream and sun spray in amounts of 0 - 1% in Example 2 and is limited to topical, not oral and zinc gluconate in the claimed formulation is at a minimum of 2.22%. The rejection is also incorrect as Dar discloses a list of ingredients for topical formulations and no effective amounts. The products of Murad, Dar, Garnier, Keri and Nybom are entirely different than the product of the claims. Due to limitation to topical treatment by Garnier and Dar, these references cannot be used for the same purpose as those resulting from the claimed invention.
These statements are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The statements do not address the fact that the rejection is made over the combination of references and that prior art is relevant for all that is disclosed and is not limited just to the examples. As discussed previously, Murad discloses that while oral administration is preferred, other routes such a topical may be employed (col 9, ln 53 – 55) and provides guidance as to amounts, such as for the zinc component including pharmaceutically acceptable salts, although zinc gluconate is not specifically taught. As mentioned previously, the formulations of Garnier can be orally or topically administered just as in Murad (see abstract of Garnier). The teachings of this documents are not limited to amounts used in an exemplary topical formulation. Dar need not teach general amounts of the tocopherol component as general guidance as the amounts of the vitamin E ingredient are given by the primary Murad reference and that the teachings of the various applied prior art documents and the knowledge of the person of ordinary skill in the art indicates that such ingredients can either by delivered orally or topically. Rationale for combining the teachings of these references has been set forth but is not addressed. The statement about the references being unable to be used for the same purpose as those resulting from the claimed invention is not understood as the various ingredients are all taught by the prior art as suitable for the treatment of acne, and the person of ordinary skill in the art would reasonably expect that ingredients such as zinc gluconate and dl-alpha-tocopherol acetate could be delivered orally. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 5, 11 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Murad (US 5,962,517) in view of Dar (CA 2680502), Garnier et al. (US 2012/0121725), Nybom et al. (Proc VIth IS on Rose Research and Cultivation, 2013) and Keri (Ped Annal, 2006). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 22, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that there is no teaching, suggestion or motivation cited to indicate the oral composition of Murad would be combined with an ingredient of any of the topical solutions of Garnier and thus the prima facie case of obviousness is not met. Any composition of these references would not meet the 20 – 60 mg zinc gluconate and 700 – 900 mg claimed. This renders the lowest percent of this ingredient to 2.22%, more than double the percent by weight taught in the solution of Garnier. Even if a prima facie case of obviousness was met, the criticality of the claimed range rebuts such a case of obviousness. Statements from the specification as to the improved characteristics of the current composition that are not available in other acne therapeutic supplements are provided in the response. The easy tolerability of the system to digestive system alone provides for the criticality of the amounts of the ingredients as this renders the patient more likely to take the medication and benefit from the effect of the composition. The quick onset of action and possible mitigation of cross reactions with other medications such as oral contraceptives are also mentioned. Such statements and the evidence provided in the declaration makes it clear that the type and amount of the components in the composition are critical.
These arguments are unpersuasive. An explicit teaching, suggestion or motivation in the prior art can provide the necessary rationale for a prima facie case of obviousness but it is not the only possible rationale that can establish a proper prima facie case of obviousness. Applicants do not present any arguments relating to this previously set forth rationale for the examiner to address herein. As set forth previously, Garnier discloses oral OR topical administration of the disclosed formulations with a zinc containing ingredient such as zinc gluconate as sebum regulating agents. The presence of zinc in an oral supplement and a range of suitable amounts is generally disclosed by Murad for the treatment of acne. Additionally, the compositions are both taught for the same purpose, which also renders the presence of zinc gluconate in the compositions of Murad obvious as the resulting combined compositions is also useful for the treatment of acne. As to the amounts of particular ingredients, Murad et al. provides general guidance as to the amounts (e.g., 3 – 40 weight percent and more preferably about 15 – 56 mg in a unit dose; see p 8 of the February 22, 2022 Office Action more complete discussion and citations). While zinc gluconate is not specifically mentioned in Murad, that such an ingredient can be administered either topically or orally the treatment is taught by the other applied references and the amounts in Murad et al. provide a starting point for optimization of the amounts of the ingredients in the formulation. Neither the specification nor the submitted declaration contain any data comparing the claimed composition to the closest prior art. The statements in the specification and those in the declaration are conclusory statements unsupported by comparative data and therefore are insufficient to overcome a prima facie case of obviousness as the Examiner cannot evaluate the effects of the claimed composition with the closest prior art to determine to evaluate if such results are in fact unexpected. While statements as to the unexpected properties are of record, the lack of evidence of record supporting such statements means that the evidence in support of the allegations of unexpected results does not outweigh the prima facie case of obviousness and therefore the rejection is maintained.

Claim(s) 1, 2, 4, 5, 11 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Murad, Dar, Garnier et al., Nybom et al. and Keri as applied to claims 1, 4, 5, 11 and 12 above, further in view of Shalita et al. (J Drugs Dermatol, 2012) as evidenced by NICAZEL® product label (revised 2/2015). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 22, 2022 and those set forth herein.
Applicants do not presence any arguments regarding Shalita et al. for the Examiner to address herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618